Case 18-17869        Doc 49     Filed 03/07/19     Entered 03/07/19 10:13:13          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17869
         Elisabet Ceniceros

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,600.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-17869      Doc 49    Filed 03/07/19      Entered 03/07/19 10:13:13                 Desc         Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $1,750.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $1,750.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                             $1,512.60
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                      $97.40
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,610.00

 Attorney fees paid and disclosed by debtor:              $155.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim           Claim         Principal      Int.
 Name                              Class   Scheduled      Asserted        Allowed          Paid         Paid
 ILLINOIS DEPT OF REVENUE      Priority            0.00           NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE      Priority            0.00           NA                NA           0.00       0.00
 ONEMAIN FINANCIAL             Secured        6,961.40            NA                NA        140.00        0.00
 RUSHMORE LOAN MANAGEMENT SE   Secured             0.00           NA                NA           0.00       0.00
 RUSHMORE LOAN MANAGEMENT SE   Secured       23,708.84            NA                NA           0.00       0.00
 ATG CREDIT                    Unsecured          47.00           NA                NA           0.00       0.00
 CAPITAL ONE                   Unsecured      2,045.00            NA                NA           0.00       0.00
 CCS/FIRST NATIONAL BANK       Unsecured         355.00           NA                NA           0.00       0.00
 CCS/FIST SAVINGS BANK         Unsecured         407.00           NA                NA           0.00       0.00
 CELTIC BANK/CONTFINCO         Unsecured         856.00           NA                NA           0.00       0.00
 COMENITY BANK/GORDMANS        Unsecured         629.00           NA                NA           0.00       0.00
 COMENITY BANK/MEIJER          Unsecured      1,220.00            NA                NA           0.00       0.00
 CREDIT ONE BANK NA            Unsecured      1,628.00            NA                NA           0.00       0.00
 FIRST PREMIER BANK            Unsecured      1,094.00            NA                NA           0.00       0.00
 FSB BLAZE                     Unsecured         364.00           NA                NA           0.00       0.00
 KOHLS/CAPITAL ONE             Unsecured         194.00           NA                NA           0.00       0.00
 MERRICK BANK CORP             Unsecured      2,057.00            NA                NA           0.00       0.00
 OPPITY FIN                    Unsecured      2,400.00            NA                NA           0.00       0.00
 SYNCB/WALMART                 Unsecured         263.00           NA                NA           0.00       0.00
 TD BANK USA/TARGET            Unsecured      2,170.00            NA                NA           0.00       0.00
 WEBBANK/FINGERHUT             Unsecured      1,444.00            NA                NA           0.00       0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00           NA                NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-17869        Doc 49      Filed 03/07/19     Entered 03/07/19 10:13:13              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $140.00              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $140.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                             $1,610.00
         Disbursements to Creditors                               $140.00

 TOTAL DISBURSEMENTS :                                                                       $1,750.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
